t c summary opinion united_states tax_court curtis earl moore petitioner v commissioner of internal revenue respondent docket no 4686-02s filed date curtis earl moore pro_se edwina jones for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year of dollar_figure and a penalty pursuant to sec_6662 of dollar_figure the issues for decision are whether petitioner is entitled to relief under sec_6015 or c and whether respondent abused his discretion in denying petitioner’s request for relief from joint_and_several_liability under sec_6015 background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in chocowinity north carolina at the time he filed the petition herein petitioner and dorothy l moore ms moore were separated in date after years of marriage sometime prior to ms moore began operation of wee ones child care a day care business as a sole_proprietorship ms moore operated the business during the taxable_year petitioner who did not complete high school worked full time as a maintenance supervisor for flanders filters and received wages during petitioner did not read well and relied on ms moore during the marriage for business matters including tax preparation while not directly involved in the operation of wee ones child care petitioner assisted ms moore financially with the startup costs purchased supplies and performed repair work and remodeling for the day care center petitioner considered himself to be a handyman for wee ones child care petitioner gave ms moore receipts for his cash expenditures ms moore presumably utilized the receipts in calculating income and expenses for wee ones child care ms moore prepared joint tax returns for petitioner and herself during their marriage for taxable_year as in prior taxable years petitioner gave ms moore his form_w-2 wage and tax statement and other tax information and ms moore prepared the return and presented the completed return to petitioner for his signature for the year in issue petitioner also provided ms moore a list of employee business_expenses approximating dollar_figure after ms moore prepared the return petitioner did not review it prior to signing it the return reported petitioner’s wages of dollar_figure the return also reflected itemized_deductions of dollar_figure which amount included deductions of dollar_figure for medical and dental expenses and deductions of dollar_figure for unreimbursed employee business_expenses the return also attached a schedule c profit or loss from business relating to wee ones child care the schedule c reflected gross_receipts of dollar_figure expenses of dollar_figure and a net_loss of dollar_figure in a notice_of_deficiency dated date respondent made adjustments to the return as follows unreported unemployment_compensation dollar_figure disallowed itemized_deductions big_number disallowed schedule c deductions big_number as a result of these adjustments respondent determined that there was a self-employment_tax of dollar_figure the omitted unemployment_compensation of dollar_figure was paid to petitioner the disallowed itemized_deductions fall into two categories the first is net disallowed medical and dental expense of dollar_figure which appears to be attributable to both petitioner and ms moore the second is net disallowed miscellaneous deductions for employee_business_expense which amounted to dollar_figure all the other adjustments in the notice_of_deficiency relate to wee ones child care when petitioner and ms moore were advised of the adjustments ms moore did not dispute the proposed adjustments and instead executed a waiver permitting assessment petitioner made an initial attempt during the examination to submit information relating to the employee_business_expense deduction later petitioner submitted a form_8857 request for half of this amount or dollar_figure is an allowable deduction for self-employment_tax the record does not reveal any breakdown of the portion of the medical_expense_deduction attributable to petitioner or ms moore innocent spouse relief since petitioner did not agree to the proposed adjustments a notice_of_deficiency was issued to him and a timely petition was filed wherein petitioner claimed relief under sec_6015 discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 a spouse may seek relief from joint_and_several_liability under sec_6015 a spouse may qualify for relief from liability under sec_6015 or if eligible may allocate liability under sec_6015 in addition if relief is not available under sec_6015 or c an individual may seek equitable relief under sec_6015 114_tc_324 114_tc_276 our review is not limited to respondent’s administrative record 122_tc_32 except as otherwise provided in sec_6015 petitioner bears the burden_of_proof rule a 119_tc_306 affd __ fed appx __ 6th cir date sec_6015 sec_6015 provides relief from joint_and_several_liability for tax including interest penalties and other_amounts to the extent that such liability is attributable to an understatement_of_tax to be eligible for relief the requesting spouse needs to satisfy the following five elements of sec_6015 a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such an understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for the taxable_year attributable to the understatement and e the other individual makes a valid election petitioner seeks relief under sec_6015 with respect to respondent’s adjustments to the return for unreported unemployment_compensation of dollar_figure disallowed itemized_deductions of dollar_figure and disallowed schedule c deductions of dollar_figure however petitioner cannot be granted relief for understatements that are attributable to his own erroneous items see 121_tc_73 the unemployment_compensation was solely attributable to petitioner and he could not explain why it was omitted from the joint_return the disallowed itemized_deductions in the form of medical expense deductions and an employee_business_expense deduction are not necessarily attributable to petitioner however as more fully discussed infra petitioner had reason to know of the understatement in this regard accordingly we agree with respondent that petitioner is not entitled to relief under sec_6015 as to the unreported unemployment_compensation and the disallowed itemized_deductions the disallowed schedule c deductions are a different matter however respondent does not appear to dispute that petitioner satisfies two elements of sec_6015 namely those regarding joint_return and timely election under sec_6015 and e respectively thus we consider whether petitioner satisfies the remaining three elements of sec_6015 with respect to the schedule c deductions for wee ones child care one of the three remaining elements of sec_6015 requires that the understatement_of_tax resulting from the disallowed schedule c deductions is not attributable to petitioner from a review of this record we are satisfied that petitioner was not involved in wee ones child care other than as a handyperson providing maintenance assistance to ms moore his assistance to his former spouse in the initial funding and his purchase of some supplies does not create a joint_venture as suggested by respondent thus we conclude that petitioner satisfies sec_6015 the second of the three remaining elements of sec_6015 requires that petitioner in signing the return did not know and had no reason to know that there was an understatement see 182_f3d_275 4th cir affg tcmemo_1996_452 a requesting spouse has knowledge or reason to know of an understatement if he or she actually knew of the understatement or if a reasonably prudent taxpayer in his or her position at the time he or she signed the return could be expected to know that the return contained an understatement or that further investigation was warranted butler v commissioner supra pincite in deciding whether a spouse has reason to know of an understatement we undertake a subjective inquiry and we recognize several factor sec_3 sec_1_6015-2 and sec_1_6015-3 income_tax regs do not apply to the present case because petitioner’s request for relief was filed before the regulation’s effective date of date see sec_1_6015-9 income_tax regs nevertheless application of those regulations to the present case would yield the same result that is petitioner did not know or have reason to know of the understatement_of_tax attributable to the schedule c deductions of wee ones child care that are relevant to our analysis including but not limited to the alleged innocent spouse’s level of education the spouse’s involvement in the family’s business and financial affairs and the culpable spouse’s evasiveness and deceit concerning the couple’s finances id pincite in the present case we conclude that petitioner did not have actual knowledge of the understatement_of_tax attributable to the schedule c deductions of wee ones child care petitioner’s knowledge of wee ones child care as the source of an erroneous item is not sufficient to establish actual knowledge moreover we find that a reasonably prudent person in petitioner’s circumstances would not know of the understatement petitioner was employed full time outside the home as a maintenance supervisor petitioner has limited education ms moore ran wee ones child care maintained the books_and_records and prepared the tax returns thus petitioner had no direct involvement in the business other than as a handyperson and as a provider of startup costs we are thus convinced that petitioner satisfies the requirements of sec_6015 the last of the three remaining elements of sec_6015 whether it is inequitable to hold a spouse liable for a deficiency is determined by taking into account all the facts and circumstances the equitable factors we consider under sec_6015 are the same as those we consider under sec_6015 and are outlined in revproc_2000_15 2000_1_cb_447 alt v commissioner t c pincite the factors weighing in favor of relief are as follows a petitioner was divorced from ms moore b as more fully discussed with respect to sec_6015 above petitioner did not know or have reason to know of the understatement c there is nothing in the record indicating that ms moore had a legal_obligation to pay the outstanding tax_liability and d the items giving rise to the deficiency--that is the schedule c deductions--are attributable solely to ms moore these factors weighing in favor of relief have either been satisfied by petitioner or have a neutral effect see rosenthal v commissioner tcmemo_2004_89 accordingly we conclude that it is inequitable under sec_6015 to hold petitioner liable for the deficiency to the extent that it relates to the schedule c deductions and the resulting adjustment of dollar_figure to the self- employment_tax the commissioner prescribed procedures in revproc_2000_15 2000_1_cb_447 to be used in determining whether an individual qualifies for relief under sec_6015 the revenue_procedure takes into account factors such as marital status economic hardship and significant benefit in determining whether relief will be granted under sec_6015 revproc_2000_15 sec_4 c b pincite we note however that this revenue_procedure has been superseded by revproc_2003_61 2003_32_irb_296 which is effective for requests for relief made after date in summary we hold that petitioner does not qualify for relief under sec_6015 with respect to unreported unemployment_compensation and the disallowed itemized_deductions however based on the foregoing we hold that petitioner does qualify for relief under sec_6015 to the extent the deficiency for the taxable_year relates to adjustments to schedule c and to the resulting adjustment to the self-employment_tax for the remaining adjustments not entitled to relief under sec_6015 namely the unreported unemployment_compensation and the disallowed itemized_deductions we next consider whether petitioner is entitled to relief pursuant to sec_6015 sec_6015 sec_6015 allows a taxpayer who is eligible and so elects to limit his or her liability to the portion of a deficiency that is properly allocable to the taxpayer as provided in sec_6015 sec_6015 in the present case the unreported unemployment_compensation and the disallowed itemized_deductions are all allocable at least in part to petitioner petitioner has the burden of proving the portion of the deficiency allocable to him and respondent has the burden of proving actual knowledge of the item giving rise to the deficiency see sec_6015 c petitioner did not establish what portion of the deficiency attributable to the disallowed itemized_deductions is allocable to ms moore and what is allocable to him accordingly petitioner is not entitled to relief under sec_6015 with respect to the portion of deficiency attributable to these items sec_6015 since petitioner is not entitled to relief under sec_6015 or c with respect to the unreported unemployment_compensation and the disallowed itemized_deductions we consider whether petitioner qualifies for relief under sec_6015 after a trial de novo and using an abuse_of_discretion standard see 122_tc_32 fernandez v commissioner t c pincite butler v commissioner t c pincite petitioner bears the burden of proving that respondent’s denial of equitable relief under sec_6015 was an abuse_of_discretion see rule a alt v commissioner supra pincite petitioner must demonstrate that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law see 118_tc_106 affd 353_f3d_1181 10th cir 112_tc_19 as previously discussed the commissioner has prescribed procedures for determining whether a spouse qualifies for relief under subsection f we have upheld the procedures found in revproc_2000_15 2000_1_cb_447 in reviewing a determination 120_tc_137 revproc_2000_15 sec_4 c b pincite provides seven threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 respondent does not raise any argument with respect to these seven threshold conditions and therefore we presume that they have been satisfied and consider other provisions of the revenue_procedure revproc_2000_15 sec_4 and c b pincite sets forth six positive and six negative factors that are to be considered in determining whether to grant relief the revenue_procedure makes clear that no single factor is to be determinative in any particular case that all factors are to be considered and weighed appropriately and that the list of factors is not intended to be exhaustive while we previously discussed the factors weighing in favor of relief such discussion related to items to which we have held that petitioner is entitled to relief under sec_6015 thus we limit the discussion of the factors as they relate to those adjustments resulting in a deficiency from which we have held petitioner is not entitled to relief namely the unreported unemployment_compensation and the disallowed itemized_deductions see sec_6015 the two factors which we consider of most importance weigh against sec_6015 relief the first factor is the item for which relief is sought is solely attributable to petitioner we have fully discussed this above and concluded that the omitted unemployment insurance and the disallowed itemized_deductions are attributable to petitioner the second factor is knowledge or reason to know of the items giving rise to the deficiency petitioner had knowledge or reason to know of the items giving rise to the deficiency we are satisfied that petitioner had actual knowledge of the omitted unemployment insurance_income and the itemized_deductions for example petitioner gave ms moore a list representing employee business_expenses totaling approximately dollar_figure the return prepared by ms moore reflected dollar_figure in employee_business_expense petitioner cannot escape liability for items of income or deductions which are attributable to him and of which he had knowledge by not reviewing the tax_return considering the above analysis we conclude that respondent did not abuse his discretion in denying relief under sec_6015 as to the portion of deficiency resulting from the omitted unemployment income and disallowed itemized_deductions reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
